UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7103


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CARMEN JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:14-cr-00352-GJH-1; 8:18-cv-03461-GJH)


Submitted: December 11, 2020                                Decided: December 22, 2020


Before GREGORY, Chief Judge, and WYNN and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew Brooks Greenlee, ANDREW B. GREENLEE, P.A., Sanford, Florida, for
Appellant. Dwight John Draughon, Jr., Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Carmen Johnson appeals the district court’s order denying her 28 U.S.C. § 2255

motion and petition for a writ of error coram nobis. * We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Johnson, Nos. 8:14-cr-00352-GJH-1, 8:18-cv-03461-GJH (D. Md. filed

June 16, 2020; entered June 17, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *
        Johnson does not challenge that portion of the district court’s order denying her
§ 2255 motion and, thus, she need not obtain a certificate of appealability from this court.

                                             2